Citation Nr: 0311391	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD) and 
diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision that denied a claim 
characterized as a petition to reopen a claim of service 
connection for a heart disability, on the basis that new and 
material evidence had not been submitted.  Following the RO's 
notification of that decision in June 1999, the veteran filed 
a Notice of Disagreement (NOD) in June 1999; the RO issued a 
Statement of the Case (SOC) in June 1999; and the veteran 
filed a Substantive Appeal in August 1999.  A supplemental 
statement of the case (SSOC) was issued in December 2001.  

Notwithstanding the RO's initial characterization of the 
issue on appeal, the claim on appeal actually involves a 
claim for secondary service connection.  The RO previously 
denied a claim for service connection for a heart disability, 
on a primary basis, in April 1975; and denied an attempt to 
reopen that claim in April 1987.  However, following the RO's 
grant of service connection for PTSD in August 1998, the 
veteran filed a claim for secondary service connection for a 
heart disability due to his PTSD.  Accordingly, while a claim 
for service connection, on a primary basis, is subject to the 
laws and regulations governing finality and petitions to 
reopen, the secondary service connection claim is considered 
a new claim, since it represents a new basis of entitlement.  
See Routen v. West, 142 F. 3d 1434, 1441 (Fed. Cir. 1998).  

The claims file reflects that the RO has considered secondary 
service connection as basis of entitlement (see ; hence, the 
veteran is not prejudiced by the Board's recharacterization 
of the issue on appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1995).  Moreover, the Board has, based upon arguments 
raised by the veteran's representative, expanded the 
secondary service connection issue to include diabetes 
mellitus type II, a condition for which the RO granted 
service connection in June 2002.  

In September 2002, the Board requested additional development 
of the claim on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).


REMAND

The veteran contends that he has cardiovascular disability 
related to his service-connected PTSD and hypertension 
related to his service-connected diabetes mellitus type II.  

The RO last reviewed the issue on appeal in December 2001, at 
which time a SSOC was issued.  As noted above, in September 
2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9.  Pursuant to that development, 
additional evidence has been added to the claims file, 
including outpatient records from the VA medical center in 
West Haven, Connecticut, a VA examination report dated in 
February 2003, and records from the Social Security 
Administration.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard, 4 
Vet. App. at 394)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the December 
2001 SSOC.

Additionally, the Board points out that, in a March 2002 
letter that pertains to another issue (a claim for service 
connection) previously on appeal, the RO addressed the 
enhanced notice and duty to assist provisions required by 
sections 3 and 4 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, and 5103A (West 2002), 
and implemented by 38 C.F.R. § 3.159 (2002)).  However, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the secondary service 
connection claim currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This matter should also be 
accomplished on remand.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the secondary service connection claim, 
and specific notice as to the type of 
evidence necessary to substantiate that 
claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for all cardiovascular 
disability, to include hypertension, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for its determinations, and 
citation to and discussion of the 
pertinent laws codifying and the 
regulations implementing the VCAA) and 
afford them the appropriate period of time 
for written or other response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



